SECURITIES PURCHASE AGREEMENT




THIS SECURITIES PURCHASE AGREEMENT (this "Agreement"), dated as of October   13,
2012 by and between BlackBox Semiconductor, Inc., a Nevada corporation (Symbol
VTDI) (the “Company”) and the subscribers identified herein and on the signature
pages hereto (each a “Subscriber” and collectively the "Subscribers").  This
Agreement is provided to certain prospective Subscribers for the within
described offering of the company’s common stock, par value $.001 per share (the
“Common Stock” and, the shares of Common Stock being offered hereby, being
referred to as the “Shares”).  




This Agreement constitutes an irrevocable Agreement of the Subscriber to
purchase and of the Company to sell, 62,500 shares of Common Stock (the
“Shares”) at a purchase price of $0.40 per Share for an aggregate purchase price
of $25,000 (the “Purchase Price”).  




RECITALS




WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Rule 506 of Regulation D, Regulation S, and Section 4(2) of the
Securities Act (as defined below), the Company desires to offer and sell to
certain accredited investors up to 125,000 Shares for an aggregate offering
amount of up to $50,000.00. The Shares issued herein are sometimes referred to
herein as the "Securities";




NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Subscribers agree
as follows:




1.

Agreement to Purchase.




1.1

Closing Date.

The “Closing Date” shall be the date that the Purchase Price is transmitted by
wire transfer or otherwise credited to or for the benefit of the Company. This
offering may be consummated in one or more closings from time to time and each
such date a “Closing Date.”  The consummation of the transactions contemplated
herein for the first Closing Date shall take place, in one or more closings from
time to time, on or prior to October 18, 2012 upon the satisfaction or waiver of
all conditions to closing set forth in this Agreement or until the maximum of
$100,000 of Shares are sold.




1.2

Closing.

Subject to the satisfaction or waiver of the terms and conditions of this
Agreement, on each Closing Date, each Subscriber closing thereupon shall
purchase and the Company shall issue to each Subscriber, such number of Shares
as subscribed and paid for as provided above.




2.

Representations, Warranties and Covenants of the Subscriber.  Each Subscriber
represents and warrants to the Company, and covenants for the benefit of the
Company and each other Subscriber, as follows:




2.1

The Subscriber is an "accredited investor" as defined under Rule 501 of
Regulation D promulgated under the Securities Act of 1933, as amended (the
"Securities Act").  In the alternative, the Subscriber acknowledges that it is
not a US person as defined under Regulation S, and that it is not acquiring the
Shares for re-sale or distribution in the United States other than as provided
under the safe harbor provisions of Regulation S or Regulation D or Section
4(2).




2.2

The Subscriber is acquiring the Shares for its own account and not with a view
to any distribution of any of the Securities in violation of the Securities Act.
The Subscriber understands that the current market price for the Common Stock of
the Company does not have any bearing on the Company’s actual value, and that
the same may decline precipitously once a market develops.  Subscriber further
acknowledges and understands that the terms of the Shares have not been reviewed
or assessed by any independent party and were arbitrarily determined by the
Company’s board in good faith.  




2.3

Each Subscriber understands that an investment in the Securities involves a high
degree of risk and illiquidity, including, risk of loss of their entire
investment.  Each Subscriber represents that such Subscriber has been given full
and complete access to the Company for the purpose of obtaining such information
as such Subscriber or its qualified representative has reasonably requested in
connection with the decision to purchase the Shares.  Each Subscriber represents
that such Subscriber has received and reviewed copies of the SEC reports of the
Company and term sheet as well as copies of the exhibits hereto.  Each
Subscriber represents that such Subscriber has been afforded the opportunity to
ask questions of the officers of the Company regarding its business prospects
and the Shares, all as such Subscriber or such Subscriber’s qualified
representative have found necessary to make an informed investment decision to
purchase the Shares.  Subscriber understands that if no market develops, that
Subscriber will not be able to sell any of the Shares or other securities
acquired by it.  





--------------------------------------------------------------------------------

The Subscriber acknowledges that it has significant prior investment experience,
including investment in non-listed and non-registered securities, and that the
Subscriber recognizes the highly speculative nature of this investment.  In
particular, and without limitation, the Subscriber represents that it
understands that the Company’s securities have suffered significant illiquidity
and that its current Common Stock price is not necessarily indicative of the
Company’s value and that other restricted shareholders are eligible to sell
securities pursuant to Rule 144 of the Securities Act. The Subscriber represents
that it has been furnished with, and has reviewed, all of the Company’s SEC
Reports (as hereinafter defined) as filed with the Securities and Exchange
Commission, its most recent term sheet relating to this offering, and all
documents and other information regarding the Company that the Subscriber had
requested or desired to know and all other documents which could be reasonably
provided have been made available for the Subscriber’s inspection and review;




2.4 The subscriber understands and acknowledges that currently, an affiliate of
the Company, is a control person that has acquired its shares at substantially
lower prices and that, accordingly, Subscriber will suffer immediate and
substantial dilution.  




2.5

The Subscriber acknowledges that the Securities have not been passed upon or
reviewed by the Securities and Exchange Commission.  The Subscriber agrees that
it will not sell, transfer or otherwise dispose of any of the Shares until they
are registered under the Securities Act, or unless an exemption from such
registration is available and that a legend substantially in the form as
provided in Section 4 below will be placed on the certificate(s) representing
the shares to such effect;




2.6

This Agreement constitutes a valid and binding agreement and obligation of the
Subscriber enforceable against the Subscriber in accordance with its terms,
subject to limitations on enforcement by general principles of equity and
bankruptcy or other laws affecting the enforcement of creditors' rights
generally;




2.7

Subscriber is not acquiring the Securities as part of a group, as such term is
defined in Section 13 of the Securities and Exchange Act of 1934, as amended
(the “Exchange Act”), and is not acting in concert with any person acting in
such manner.  Subscriber makes its own voting and dispositive decisions and has
not agreed to grant any proxy or enter into any form of voting trust, agreement
or similar arrangement with respect to the Shares other than as set forth in the
Waiver of even date herewith;




2.8

This Agreement has been duly authorized, validly executed and delivered on
behalf of the Subscriber, and the Subscriber has full power and authority to
execute and deliver this Agreement and the other agreements and documents
contemplated hereby and to perform his obligations hereunder and thereunder; and




2.9

Subscriber has not paid any finders fees, commissions or broker fees in
connection with his/her/its investment herein and has not been solicited by
means of any form of advertisement, public dissemination or solicitation.




3.

Representations, Warranties and Covenants of the Company.  The Company
represents and warrants to the Subscriber, and covenants for the benefit of the
Subscriber, as follows:




3.1

Organization and Qualification.  The Company is duly incorporated or otherwise
organized, validly existing and in good standing under the laws of the State of
Nevada, with the requisite power and authority to own and use its properties and
assets and to carry on its business as currently conducted.  The Company is not
in any material violation of any of the provisions of its certificate of
incorporation, bylaws or other organizational or charter documents.




3.2

Authorization; Enforcement.  The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated herein
and otherwise to carry out its obligations hereunder, subject to consents and
waiver of anti dilution provisions of various existing shareholders.  The
execution and delivery of this Agreement by the Company and the consummation by
it of the transactions contemplated thereby have been duly authorized by all
necessary corporate action on the part of the Company and no further action is
required by the Company in connection therewith.  This Agreement has been duly
executed by the Company and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by (i) applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally the
enforcement of, creditors’ rights and remedies, or (ii) laws relating to the
availability of specific performance, injunctive relief or other equitable
principles of general application.














--------------------------------------------------------------------------------



3.3

No Violation or Conflict. Assuming the representations and warranties of the
Subscribers in Section 2 are true and correct, neither the issuance and sale of
the Securities nor the performance of the Company’s obligations under this
Agreement, and all other agreements entered into by the Company relating thereto
by the Company will:




 (i) violate, conflict with, result in a breach of, or constitute a default (or
an event which with the giving of notice or the lapse of time or both would be
reasonably likely to constitute a default) under (A) the articles or certificate
of incorporation, charter or bylaws of the Company, (B) to the Company's
knowledge, any decree, judgment, order, law, treaty, rule, regulation or
determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company or any of its Affiliates, (C) the terms of any bond,
debenture, note or any other evidence of indebtedness, or any agreement, stock
option or other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Company or any of its Affiliates is a party, by which
the Company or any of its Affiliates is bound, or to which any of the properties
of the Company or any of its Affiliates is subject, or (D) the terms of any
"lock-up" or similar provision of any underwriting or similar agreement to which
the Company, or any of its Affiliates is a party except the violation, conflict,
breach, or default of which would not have a Material Adverse Effect; or

 

(ii) result in the creation or imposition of any lien, charge or encumbrance
upon the Securities or any of the assets of the Company or any of its Affiliates
except as described herein; or

 

(iii) except as have been waived, result in the activation of any anti-dilution
rights or a reset or re-pricing of any debt or security instrument of any other
creditor or equity holder of the Company, nor result in the acceleration of the
due date of any obligation of the Company.




3.4

Issuance of the Securities.  The Securities have been, or will be, duly and
validly authorized, validly issued, fully paid and non assessable and on the
date of issuance of the Shares upon payment therefore, and if registered
pursuant to the Securities Act and resold pursuant to an effective registration
statement will be free trading and unrestricted, free and clear of all liens.  




3.5

SEC Reports; Financial Statements.  The Company has filed all reports required
to be filed by it under the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the twelve months preceding the date hereof (or such shorter
period as the Company was required by law to file such reports) (the foregoing
materials, as finally amended being collectively referred to herein as the "SEC
Reports") on a timely basis or has timely filed a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension.  As of their respective dates, the SEC Reports, as amended, complied
in all material respects with the requirements of the Securities Act and the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading, except to the
extent that such SEC Reports may have been subsequently amended or supplemented
to correct such misstatement or omission or to correct information relating to
the Company’s internal controls.  The SEC Reports (including any amendments
thereto or Reports filed after the date hereof) and their exhibits are
incorporated by reference herein.




3.6

Certain Registration Matters. Assuming the accuracy of each Subscriber’s
representations and warranties, no registration under the Securities Act is
required for the offer and sale of the Securities by the Company to the
Subscriber under this Agreement.  














--------------------------------------------------------------------------------



4.

Other Agreements of the Parties.  




4.1

Other Agreements of the Parties. (a) The Company and each Subscriber agrees that
the Securities may only be disposed of in compliance with state and federal
securities laws.  In connection with any transfer of the Securities other than
pursuant to an effective registration statement, to the Company, to an affiliate
of a Subscriber or in connection with a pledge as contemplated in Section
4.1(b), the Company may require the transferor thereof to provide to the Company
with an opinion of counsel selected by the transferor, the form and substance of
which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Shares
under the Securities Act.  As a condition of transfer, any such transferee shall
agree in writing to be bound by the terms of this Agreement.




(b)

(i) Certificates evidencing the Shares will contain substantially the following
legend, until such time as such securities are sold pursuant to an exemption
from the Securities Act registration requirements:




THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.




4.2

Placement Agent Fees/Expenses.

The Company acknowledges that it may retain one or more placement agents (who
are appropriately FINRA registered) to act as its managing placement agent in
connection with the sale of Shares.  The Company has reserved and may pay, a
cash commission of up to 7% of the amount raised and a non-accountable expense
allowance, and blue sky related costs.  The Company may also be required to pay
any legal fees (of its own as well as placement agent counsel), escrow and
disbursement costs, printing, consulting or due diligence fees of a placement
agent in connection any financing.  




4.3

Registration Rights.  The issuance and resale of the shares have not been
registered under a Registration Statement filed and declared with the SEC and it
is not contemplated that a registration statement covering the Shares will be
filed.




5.

Binding Effect; Assignment.  This Agreement is not assignable by the Company or
the Subscriber without the prior written consent of the other party.  This
Agreement and the provisions hereof shall be binding and shall inure to the
benefit of the Company and its successors and permitted assigns with respect to
the obligations of the Subscriber under this Agreement, and to the benefit of
the Subscriber and its successors and permitted assigns with respect to the
obligations of the Company under this Agreement.




6.

Governing Law; Jurisdiction.  This Agreement shall be governed by and
interpreted in accordance with the laws of the State of New York, County of New
York, without giving effect to conflicts of law principles that would result in
the application of the substantive laws of another jurisdiction.  




7.

Entire Agreement.  This Agreement constitutes the entire understanding and
agreement of the parties with respect to the subject matter hereof and
supersedes all prior and/or contemporaneous oral or written proposals or
agreements relating thereto all of which are merged herein.  This Agreement may
not be amended or any provision hereof waived in whole or in part, except by a
written amendment signed by both of the parties.




8.

Survival.  The representations and warranties of the Company and the Subscriber
shall survive the Closing hereunder.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


























--------------------------------------------------------------------------------

[Company Signature Page of BlackBox Semiconductor, Inc., to Securities Purchase
Agreement Between Subscriber and BlackBox Semiconductor, Inc.]




IN WITNESS WHEREOF, this Agreement was duly executed on the date first written
above and, the Company hereby issues to Subscriber such number of Shares as is
set forth on the cover page hereof and on the signature page of Subscriber, to
this Agreement.




BLACKBOX SEMICONDUCTOR, INC.







By:

/s/ Luis J. Leung                              

Name:

Luis J. Leung

Title:

Chief Executive Officer










[Investor Signature Pages Follow]











--------------------------------------------------------------------------------

[Counter Part Signature Page of of Subscriber, to Securities Purchase Agreement
Between Subscriber and BlackBox Semiconductor, Inc.]]




                                                                                    

 Print Name of Subscriber:




                                                                                    

 (Signature)

                                                                                     

Print name and title, if Subscriber is an entity




Investment Amount: $25,000        

(same as amount identified in the line below)




No of Shares:         62,50000




Social Security No./EIN:                                              




Date:  October __. 2012




ADDRESS FOR NOTICE




Street:
                                                                                           




City/State/Zip:
                                                                              




Attention:
                                                                                      




Tel:

                                                                                         




Fax:

                                                                                         
























